 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
 6   Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
     Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
 7   Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated
 8   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
 9
     Asim Dietrich (Bar No. 027927)
10   ARIZONA CENTER FOR DISABILITY LAW
     5025 East Washington Street, Suite 202
11   Phoenix, Arizona 85034
     Telephone: (602) 274-6287
12   Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
     [ADDITIONAL COUNSEL LISTED ON SIGNATURE
14   PAGE]
15                            UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph         PLAINTIFFS’ MOTION TO
19   Hefner; Joshua Polson; and Charlotte Wells, on          ENFORCE THE
     behalf of themselves and all others similarly           STIPULATION
20   situated; and Arizona Center for Disability Law,        (PMs 37, 44, 45, 50, 55)
21                       Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections; and Larry Gann, Division Director,
24   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                       Defendants.
27
28

     LEGAL23774493.1
 1           Plaintiffs move the Court to exercise its inherent powers and those outlined in the
 2   Stipulation (Doc. 1185 ¶¶ 35-36) to enforce the terms of the Stipulation and order
 3   Defendants to take immediate and substantial action to remedy deficiencies within their
 4   health care system that continue to prevent the provision of adequate health care and place
 5   class members at risk of serious harm. Specifically, Plaintiffs request that the Court find
 6   Defendants substantially noncompliant with certain Stipulation Performance Measures
 7   (“PMs”) pursuant to the definition set forth in the Stipulation and the Court’s previous
 8   Order interpreting substantial noncompliance. [Doc. 2644]
 9           On February 7, 2020, Plaintiffs sent Defendants a Notice of Noncompliance with
10   regard to PM 37 at Perryville; PM 44 at Douglas; PM 45 at Eyman and Florence; PM 50
11   at Eyman, Lewis, and Yuma; and PM 55 at Lewis and Tucson prisons. [Declaration of
12   Corene Kendrick (“Kendrick Decl.”) Ex 1]. Defendants responded on March 6, 2020, and
13   conceded that they were noncompliant with all but PM 45 at Florence, on the basis that
14   Dr. Stern had recommended that the PM be terminated at Florence. [Id. Ex. 2].1 The
15   parties met and conferred March 11, 2020. Id. ¶ 4. The parties mediated the dispute with
16   Magistrate Judge Fine on August 24, 2020. [Doc. 3724 (Minute Order)]
17           Defendants’ performance on these measures still meets the Court’s definition of
18   substantial noncompliance. Doc. 2644. (Defendants have only produced CGAR reports
19   through June 2020, so the relevant 24-month look-back period for review is July 2018-
20   June 2020). Plaintiffs request that the Court find Defendants noncompliant with these
21   measures, and order Defendants to promptly submit a remedial plan for each
22   noncompliant measure, and to report their future performance on a monthly basis.
23   [See Docs. 1678, 2958]
24           //
25           //
26
             1
              Defendants’ response cites to a section of Dr. Stern’s draft report that was not
27   included in the final report. The Court has admonished Defendants that this was improper,
     and in any event, the Court’s order adopting many of Dr. Stern’s recommendations did not
28   terminate PM 45 at Florence.

     LEGAL23774493.1
 1           PM 37 (Perryville): Sick call inmates will be seen by an RN within 24 hours after
 2   an HNR is received (or immediately if identified with an emergent need, or on the same
 3   day if identified as having an urgent need).2
 4                             2019     July Aug Sept Oct Nov Dec
 5                           Perryville 99    76  63   69    85  85
                               2020     Jan Feb March April May June
 6                           Perryville 86    82  92   92   85.7 91
 7           PM 44 (Douglas):       Inmates returning from an inpatient hospital stay or ER
 8   transport with discharge recommendations from the hospital shall have the hospital’s
 9   treatment recommendations reviewed and acted upon by a medical provider within 24
10   hours.3
11
        2019   Feb Mar April May June                  July     Aug   Sept    Oct Nov   Dec
12     Douglas 78 80     0   100 84.62                 100       71    86     67 100    100
        2020   Jan Feb Mar April May                   June
13
       Douglas 100 93   75   100  100                  100
14           PM 45 (Eyman, Florence): On-site diagnostic services will be provided the same
15   day if ordered STAT or urgent, or within 14 calendar days if routine.4
16
        2019           Jan   Feb Mar April May June           July Aug Sept    Oct Nov Dec
17     Eyman           88    72  76   82   88   82             84   78  94     88  86  76
18      2020           Jan   Feb Mar April May June
       Eyman           66    72  92   94   94   88
19
        2019   Jan Feb Mar April May June                     July Aug Sept Oct Nov Dec
20
      Florence 85.7 76 85.7 79   78   80                       86   80  87 85.7 89  87
21      2020   Jan Feb Mar April May June
      Florence 94   91  91  97   94   97
22
23           //

24
             2
              The Court found Defendants substantially noncompliant with PM 37 at Eyman,
25   Florence, Lewis, Tucson, Winslow, and Yuma on May 20, 2016. [Doc. 1583 at 2]
            3
              The Court found Defendants substantially noncompliant with PM 44 at Eyman,
26   Florence, and Lewis on April 24, 2017, (Doc. 2030), at Winslow on April 11, 2018,
     (4/11/18 Tr. at 23:7-17, Doc. 2764), and at Phoenix and Tucson on April 23, 2020.
27   [Doc. 3574 at 3]
            4
              The Court found Defendants substantially noncompliant with PM 45 at Lewis and
28   Tucson on April 24, 2017. [Doc. 2030]

     LEGAL23774493.1                             -2-
 1           PM 50 (Eyman, Lewis, Yuma):          Urgent specialty consultations and urgent
 2   specialty diagnostic services will be scheduled and completed within 30 calendar days of
 3   the consultation being requested by the provider.5
 4                 2019 April May June July Aug           Sept   Oct   Nov     Dec
 5                Eyman 67    80   86   56   69            51    60     70     39
                   2020  Jan Feb Mar April May            June
 6                Eyman 15    32   30   95   74            90
 7
 8                2019       April May June July Aug      Sept   Oct   Nov     Dec
                  Lewis       62   71   71   57   79       72    72     59     51
 9                2020        Jan Feb Mar April May       June
10                Lewis       52   57   58  100   97       90

11                2019       April May June July Aug      Sept   Oct   Nov     Dec
                  Yuma        86   67   77   78   62       59    63     70     84
12
                  2020        Jan Feb Mar April May       June
13                Yuma        68   82 84.6 92     96       96
14           PM 55 (Lewis, Tucson): Disease management guidelines will be implemented for
15   chronic diseases.6
16       2019          Jan   Feb Mar April May June July Aug Sept Oct Nov Dec
17       Lewis         66    82 89 85.6 81      71   76   54  56 53 78    86
         2020          Jan   Feb Mar April May June
18       Lewis         86    87 91   100   94   98
19
         2019 Jan            Feb Mar April May June July Aug Sept Oct Nov Dec
20      Tucson 81            89 84.6 89    81   81   86   76  83 89 76    85
         2020 Jan            Feb Mar April May June
21
        Tucson 88            91 94    88   90   86
22
             //
23
24           5
              The Court found Defendants substantially noncompliant with PM 50 at Florence
     on April 24, 2017, (Doc. 2030), at Perryville on October 11, 2017, (Doc. 2403), and at
25   Tucson on April 11, 2018. [4/11/18 Tr. at 24:4-10; Doc. 2764] Plaintiffs filed a Motion
     to Enforce the Stipulation and for Contempt of the May 2019 OSC (Doc. 3235) Regarding
26   Performance Measure 50 at ASPC-Florence on May 6, 2020. [Doc. 3584] This matter
     has been fully briefed and submitted by the parties, and is awaiting a decision.
27   [Docs. 3608, 3619]
            6
              The Court found Defendants substantially noncompliant with PM 55 at Eyman on
28   October 11, 2017. [Doc. 2403]

     LEGAL23774493.1                            -3-
 1                                       CONCLUSION
 2           Plaintiffs respectfully request that the Court find Defendants substantially
 3   noncompliant with PM 37 at Perryville; PM 44 at Douglas; PM 45 at Eyman and
 4   Florence; PM 50 at Eyman, Lewis, and Yuma; and PM 55 at Lewis and Tucson, and order
 5   Defendants to promptly submit a remedial plan for each noncompliant measure and to
 6   report monthly on their compliance levels.
 7                                                Respectfully submitted,
 8   Dated: September 8, 2020                      PRISON LAW OFFICE
 9
                                                   By:     s/ Corene Kendrick
10                                                       Donald Specter (Cal. 83925)*
                                                         Alison Hardy (Cal. 135966)*
11                                                       Sara Norman (Cal. 189536)*
                                                         Corene Kendrick (Cal. 226642)*
12                                                       Rita K. Lomio (Cal. 254501)*
                                                         1917 Fifth Street
13                                                       Berkeley, California 94710
                                                         Telephone: (510) 280-2621
14                                                       Email: dspecter@prisonlaw.com
                                                                  ahardy@prisonlaw.com
15                                                                snorman@prisonlaw.com
                                                                  ckendrick@prisonlaw.com
16                                                                rlomio@prisonlaw.com
17                                                       *Admitted pro hac vice
18                                                       David C. Fathi (Wash. 24893)*
                                                         Maria V. Morris (Cal. 223903)*
19                                                       Eunice Hyunhye Cho (Wash. 53711)*
                                                         ACLU NATIONAL PRISON
20                                                       PROJECT
                                                         915 15th Street N.W., 7th Floor
21                                                       Washington, D.C. 20005
                                                         Telephone: (202) 548-6603
22                                                       Email: dfathi@aclu.org
                                                                  mmorris@aclu.org
23                                                                echo@aclu.org
24                                                       *Admitted pro hac vice. Not admitted in
                                                          DC; practice limited to federal courts.
25
26
27
28

     LEGAL23774493.1                              -4-
 1                           Daniel C. Barr (Bar No. 010149)
                             Amelia M. Gerlicher (Bar No. 023966)
 2                           John H. Gray (Bar No. 028107)
                             PERKINS COIE LLP
 3                           2901 N. Central Avenue, Suite 2000
                             Phoenix, Arizona 85012
 4                           Telephone: (602) 351-8000
                             Email: dbarr@perkinscoie.com
 5                                    agerlicher@perkinscoie.com
                                      jhgray@perkinscoie.com
 6
                             Jared G. Keenan (Bar No. 027068)
 7                           Casey Arellano (Bar No. 031242)
                             ACLU FOUNDATION OF
 8                           ARIZONA
                             3707 North 7th Street, Suite 235
 9                           Phoenix, Arizona 85013
                             Telephone: (602) 650-1854
10                           Email: jkeenan@acluaz.org
                                      carellano@acluaz.org
11
                        Attorneys for Plaintiffs Shawn Jensen;
12                      Stephen Swartz; Sonia Rodriguez; Christina
                        Verduzco; Jackie Thomas; Jeremy Smith;
13                      Robert Gamez; Maryanne Chisholm;
                        Desiree Licci; Joseph Hefner; Joshua
14                      Polson; and Charlotte Wells, on behalf of
                        themselves and all others similarly situated
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     LEGAL23774493.1   -5-
 1                      ARIZONA CENTER FOR DISABILITY
                        LAW
 2
 3                      By:     s/ Maya Abela
                              Asim Dietrich (Bar No. 027927)
 4                            5025 East Washington Street, Suite 202
                              Phoenix, Arizona 85034
 5                            Telephone: (602) 274-6287
                              Email: adietrich@azdisabilitylaw.org
 6
                              Rose A. Daly-Rooney (Bar No. 015690)
 7                            J.J. Rico (Bar No. 021292)
                              Maya Abela (Bar No. 027232)
 8                            ARIZONA CENTER FOR
                              DISABILITY LAW
 9                            177 North Church Avenue, Suite 800
                              Tucson, Arizona 85701
10                            Telephone: (520) 327-9547
                              Email:
11                               rdalyrooney@azdisabilitylaw.org
                                        jrico@azdisabilitylaw.org
12                                      mabela@azdisabilitylaw.org

13                      Attorneys for Arizona Center for Disability
                        Law
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     LEGAL23774493.1   -6-
 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on September 8, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                        Michael E. Gottfried
 6                                         Lucy M. Rand
                                Assistant Arizona Attorneys General
 7                                 Michael.Gottfried@azag.gov
                                       Lucy.Rand@azag.gov
 8
                                        Daniel P. Struck
 9                                        Rachel Love
                                    Timothy J. Bojanowski
10                                     Nicholas D. Acedo
                                       Ashlee B. Hesman
11                                       Jacob B. Lee
                                        Timothy M. Ray
12                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                   dstruck@strucklove.com
13                                  rlove@strucklove.com
                                tbojanowski@strucklove.com
14                                 nacedo@strucklove.com
                                  ahesman@strucklove.com
15                                   jlee@strucklove.com
16                                   tray@strucklove.com

17                                    Attorneys for Defendants

18
19                                                               s/ C. Kendrick

20
21
22
23
24
25
26
27
28

     LEGAL23774493.1                             -7-
